Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to communication filed 11/29/2021. Claims 1-18 are currently pending and claim 1 is the independent claim.

Claim Objections
Claims 1-18 objected to because of the following informalities:
For clarity, there should be a spacing line/empty line/etc. between the claims to better space them out.
  	Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5, 4, and 2 of U.S. Patent No. 11,188,355 B2. Although the claims at issue are not identical, they are not patentably distinct from each as seen below.
Current Application 17/537,301
US Patent 11,188,355 B2
1. A non-transitory machine readable medium storing a verification program for execution by a set of processing units, the verification program for verifying the correctness of a forwarding-element program for directing a control-plane circuit to configure a data- plane circuit of a forwarding element to forward data messages, the forwarding-element program specifying at least one element that is populated during execution by a control plane circuit, the verification program comprising a set of instructions for:

receiving the forwarding-element program; 





annotating the forwarding-element program to reflect assumptions regarding control-plane behavior; 




translating the forwarding-element program and annotations into a different programming language that incorporates non-deterministic choice based on the assumptions regarding control plane behavior; and 







using the translated program to verify the correctness of the forwarding-element program and assumptions regarding the control plane behavior.
 1. A non-transitory machine readable medium comprising instructions stored thereon, that if executed by one or more processors, cause the one or more processors to:… 










1.…access a data-plane configuration program, wherein: the data-plane configuration program is to configure one or more programmable stages of a packet processing pipeline and… 

the data-plane configuration program comprises one or more annotations of one or more assumptions concerning data-plane execution by at least one of the one or more programmable stages of a packet processing pipeline;… 

5. The machine readable medium of claim 1…translate the data-plane configuration program from a first programming language to a second programming language, wherein the second programming language includes a non-deterministic choice based on at least one of the one or more annotations of one or more assumptions concerning data-plane execution by at least one of the one or more programmable stages of a packet processing pipeline.


1. …verify correctness of the data-plane configuration program, including the one or more annotations of one or more assumptions concerning data-plane execution by at least one of the one or more programmable stages of a packet processing pipeline; and 

based on a presence of an erroneous assumption associated with an annotation in the data-plane configuration program, provide an indication of error concerning the erroneous assumption in an annotation.
7. The non-transitory machine readable medium of claim 1, 

wherein the different programming language is guarded command language (GCL).
4. The machine readable medium of claim 1, wherein the first programming language is consistent with P4 programming language and the second programming language is consistent with Guarded Command Language (GCL).
8. The non-transitory machine readable medium of claim 7, 
wherein the data-plane program is programmed in the P4 language.
2. The machine readable medium of claim 1, 
wherein the data-plane configuration program is consistent with P4 programming language.


Claims 2-6 and 9-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,188,355 B2 in view of Ryan Beckett et al. (herein called Beckett) “An Assertion Language for Debugging SDN Applications” (2014), P. Bosshart et al. (herein called Bosshart) “Public Review for Programming Protocol-Independent Packet Processors” (2014), Thomas Ball et al. (herein called Ball) “VeriCon: Towards Verifying Controller Programs in Software-Defined Networks” (2014),  Yangyang Wang et al. (herein called Wang) “A tool for tracing network data plane via SDN/OpenFlow” (February 2017), and/or Boucher (US Patent 6,986,130 B1). 
For brevity, claim 2 is shown below. The claim limitations of claims 3-6 and 9-18 not patented by US Patent 11,188,355 B2 are mapped to Beckett, Bosshart, Ball, Wang, and/or Boucher as seen in the rejection of those claims under 35 USC 103 below. 

Current Application 17/537,301
US Patent 11,188,355 B2
Beckett
2. The non-transitory machine readable medium of claim 1, 



wherein the forwarding- element program specifies a set of tables to be executed by the data plane circuit, wherein the set of tables is populated by the control plane.
1. A non-transitory machine readable medium comprising…(see nonstatutory double patenting rejection of claim 1, above)






pg. 91 col. 2 pars. 1-2, pg. 92 col. 1 pars. 3-4, col. 2 par. 2, application/forwarding element program maintains forwarding tables for switches/tables mapping destinations to output ports and data planes/control plane provides paths/destinations-output ports (specifies a set of tables to be executed by the data plane circuit, wherein the set of tables is populated by the control plane).).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception/abstract idea without significantly more. 
As per claim 1, the claim limitations recite obtaining a program, annotating a program, and translating the annotated program into a different programming language, which, with broadest reasonable interpretation, recite a process that, covers steps that could reasonably be performed in the mind but for the recitation of generic computer components. Specifically, the limitations “receiving the forwarding-element program;” “annotating the forwarding-element program to reflect assumptions regarding control-plane behavior;” and “translating the forwarding-element program and annotations into a different programming language that incorporates non-deterministic choice based on the assumptions regarding control plane behavior” recite a process that, under its broadest reasonable interpretation, recite the abstract idea of a mental processes. These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and /or opinion, or even with the aid of pen and paper (ex: a human may obtain/receive a program, annotate the program, and translate the program and annotations into a different programming language that incorporates non-deterministic choice based on the assumptions regarding control plane behavior). Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. The claim recites the following additional elements “A non-transitory machine readable medium storing a verification program…”, and “using the translated program to verify the correctness of the forwarding-element program and assumptions regarding the control plane behavior.” The “non-transitory machine readable medium storing a verification program…” are recited at a high-level of generality and merely provides further clarification as to the intended use of the claimed verification program/provides further details about the program that the claimed verification program is intended to verify, and as such amounts no more than mere instructions to apply the exception using a generic computer component. The limitations “using the translated program to verify the correctness of the forwarding-element program and assumptions regarding the control plane behavior” do nothing more than add insignificant extra solution activity to the judicial exception of annotating and translating the received program. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a non-transitory machine readable medium storing a verification program amount to no more than mere instructions to apply the exception using a generic computer component, and the “using the translated program to verify the correctness of the forwarding-element program and assumptions regarding the control plane behavior” limitations amount a post solution activity which cannot provide an inventive concept. See MPEP 2106.05(d). Thus, the claim is not patent eligible.
As per claim 2, it incorporates the deficiencies of claim 1 upon which it depends and further recites “… wherein the forwarding-element program specifies a set of tables to be executed by the data plane circuit, wherein the set of tables is populated by the control plane” which, with broadest reasonable interpretation, conceptually, merely provides further clarification as to the program received that is being annotated and translated by the judicial exception/mental process and as such fails to correct the deficiencies of claim 1. Therefore claim 2 is rejected for the same reasoning as claim 1, above.
As per claim 3, it incorporates the deficiencies of claim 1 upon which it depends and further recites “… wherein for each table in the set of tables, a set of actions is specified in the forwarding-element program based on whether a match is found in the table”, which, with broadest reasonable interpretation, conceptually, merely provides further clarification as to the program received that is being annotated and translated by the judicial exception/mental process and as such fails to correct the deficiencies of claim 1. Therefore claim 3 is rejected for the same reasoning as claim 1, above.
As per claim 4, it incorporates the deficiencies of claim 1 upon which it depends and further recites “…wherein particular assumptions regarding control-plane behavior are assumptions regarding whether a match is found in a particular control-plane-populated table, wherein the set of non-deterministic choices reflect the different actions in the set of actions for the particular table”, which, with broadest reasonable interpretation, conceptually, merely provides further clarification as to the annotations being provided by the judicial exception/mental process and as such fails to correct the deficiencies of claim 1. Therefore claim 4 is rejected for the same reasoning as claim 1, above.
As per claim 5, it incorporates the deficiencies of claim 1 upon which it depends and further recites “… wherein the translation and verification are performed before the tables are populated by the control plane” which, with broadest reasonable interpretation, conceptually, merely provides further clarification as to the timing of the performance of the judicial exception/mental process and as such fails to correct the deficiencies of claim 1. Therefore claim 5 is rejected for the same reasoning as claim 1, above.
As per claim 6, it incorporates the deficiencies of claim 1 upon which it depends and further recites “… wherein the correctness of the received forwarding-element program depends on the values used to populate, by the control plane, the tables specified in the forwarding-element program” which, with broadest reasonable interpretation, conceptually, merely provides further clarification as to post solution activity of the judicial exception/mental process and as such fails to correct the deficiencies of claim 1. Therefore claim 6 is rejected for the same reasoning as claim 1, above.
As per claim 7, it incorporates the deficiencies of claim 1 upon which it depends and further recites “… wherein the different programming language is guarded command language (GCL)” which, with broadest reasonable interpretation, conceptually, merely provides further clarification as to the translation of the judicial exception/mental process and as such fails to correct the deficiencies of claim 1. Therefore claim 7 is rejected for the same reasoning as claim 1, above.
As per claim 8, it incorporates the deficiencies of claim 1 upon which it depends and further recites “… wherein the data-plane program is programmed in the P4 language” which, with broadest reasonable interpretation, conceptually, merely provides further clarification as to the received program being translated by the judicial exception/mental process and as such fails to correct the deficiencies of claim 1. Therefore claim 8 is rejected for the same reasoning as claim 1, above.
As per claim 9, it incorporates the deficiencies of claim 1 upon which it depends and further recites “…wherein translating the received forwarding-element program comprises: parsing the received forwarding-element program to identify a set of variables in the forwarding-element program; and identifying, for the different programming language, the corresponding type of each variable in the set of variables to apply in translating the forwarding-element program” which, with broadest reasonable interpretation, conceptually, merely provides further clarification as to the translation being performed by the judicial exception/mental process and as such fails to correct the deficiencies of claim 1. Therefore claim 9 is rejected for the same reasoning as claim 1, above.
As per claim 10, it incorporates the deficiencies of claim 1 upon which it depends and further recites “…wherein translating the received forwarding-element program comprises translating assumptions included in the received forwarding-element program into a set of assumptions in the different programming language” which, with broadest reasonable interpretation, conceptually, merely provides further clarification as to the translation being performed by the judicial exception/mental process and as such fails to correct the deficiencies of claim 1. Therefore claim 10 is rejected for the same reasoning as claim 1, above.
As per claim 11, it incorporates the deficiencies of claim 1 upon which it depends and further recites “…wherein translating the received data-plane program further comprises adding variables in the translated program that track the execution of tables and actions to be used in verifying the correctness of the forwarding-element program” which, with broadest reasonable interpretation, conceptually, merely provides further clarification as to the translation being performed by the judicial exception/mental process and as such fails to correct the deficiencies of claim 1. Therefore claim 11 is rejected for the same reasoning as claim 1, above.
As per claim 12, it incorporates the deficiencies of claim 1 upon which it depends and further recites “…wherein added variables that track the execution of a table record at least one of (i) whether the table was reached, (ii) which values were read by the table, (iii) whether the packet hit or missed, (iv) which action was executed, and (v) which action data was supplied to the action” which, with broadest reasonable interpretation, conceptually, merely provides further clarification as to the translation being performed by the judicial exception/mental process and as such fails to correct the deficiencies of claim 1. Therefore claim 12 is rejected for the same reasoning as claim 1, above.
As per claim 15, it incorporates the deficiencies of claim 1 upon which it depends and further recites “…wherein translating the received forwarding-element program comprises inlining the received forwarding-element program to eliminate at least a set of procedure calls and generate a single piece of translated code that fully captures the semantics of the received forwarding-element program” which, with broadest reasonable interpretation, conceptually, merely provides further clarification as to the translation being performed by the judicial exception/mental process and as such fails to correct the deficiencies of claim 1. Therefore claim 15 is rejected for the same reasoning as claim 1, above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan Beckett et al. (herein called Beckett) “An Assertion Language for Debugging SDN Applications” (2014) and P. Bosshart et al. (herein called Bosshart) “Public Review for Programming Protocol-Independent Packet Processors” (2014) in further view of Thomas Ball et al. (herein called Ball) “VeriCon: Towards Verifying Controller Programs in Software-Defined Networks” (2014).

As per claim 1, Beckett teaches: a non-transitory machine readable medium storing a verification program for execution by a set of processing units, the verification program for verifying the correctness of a forwarding-element program for directing a control-plane circuit to configure a data-plane circuit of a forwarding element to forward data messages, the forwarding-element program specifying at least one element that is populated during execution by a control plane circuit, the verification program comprising a set of instructions for: 
receiving the forwarding-element program (pg. 91 col. 1 par. 2, col. 2  par. 3, pg. 93 col. 2 par. 2, controller application/program (forwarding-element program) is annotated with assertion about the data plane, as such it is obvious that the controller program/application/forwarding element program is received to be annotated.); 
annotating the forwarding-element program to reflect assumptions regarding control-plane behavior (pg. 91 col. 1 par. 2, col. 2  par. 3, pg. 93 col. 2 par. 2-4, controller application/program (forwarding-element program) is annotated with assertion about properties of the data plane (assumptions regarding control plan behavior).); and 
using the annotated program to verify the correctness of the forwarding-element program and assumptions regarding the control plane behavior (pg. 91 col. 1 par. 2, col. 2 par. 3-pg. 92 col. 1 par. 1, pg. 94 col. 2 pars. 3-4, incremental verification occurs for the control program assertions to verify correctness of properties and assertions (use program to verify correctness of forwarding element program/control program and assumptions regarding control plane behavior).).
While Beckett teaches annotating a control program/application/forwarding element program with assertions to verify the data-plane, and further teaches that the control program/application is a software defined networking/SDN application (Ex: pg. 91 col. 1 pars. 1-2), it does not explicitly state, however Bosshart teaches:
translating the forwarding-element program and annotations into a different programming language (pg. 88 col. 1 par. 1-2, col. 2 par. 2-pg. 89 col. 1 par. 5, SDN application may be written in P4 programming language providing a level of abstraction for programming for the network and providing a general interface between controller and switches, and which a compiler turns into a target dependent program for use (translates into different programming language for target dependent program.); and 
using the translated program to verify the correctness of the forwarding-element program and assumptions regarding the control plane behavior (pg. 93 col. 2 pars. 4 “Compiling a Control Program”, for a network to implement a P4 program the P4 program providing a target-independent description is compiled to for the target switch's specific hardware or software platform. As Beckett teaches using the annotated SDN control program/annotated forwarding-element program to verify the correctness of the program and assumptions regarding the control plane behavior and Bossshart teaches that the SDN control program may be a P4 program which needs to be compiled/translated/turned into a target dependent program in order to be used, it is obvious that the annotated SDN control program used to verify correctness of the program and assumptions of Beckett may be an annotated P4 program that has been compiled/translated/turned into a target dependent program so it may be used/executed to verify the program and assumptions.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beckett such that the SDN application is translated into another language for use, as conceptually taught by Bosshart, to create translating the forwarding-element program and annotations into a different programming language; and using the translated program to verify the correctness of the forwarding-element program and assumptions regarding the control plane behavior because these modifications allow for the SDN program/control program to be translated into other languages so that it may be implemented/used, which is desirable as it increases the usability of the program by allowing it to be translated to different languages required for use on different platforms thereby allowing the program to be used by different platforms.
	While Beckett and Bosshart teach annotating a SDN control program in the P4 language/forwarding-element program, that P4 programs may be translating into another/different languages so that it may be used by different platforms, and using the translated program to verify the correctness of the forwarding-element program and assumptions regarding the control plane behavior, they do not explicitly state, however Ball teaches:
translating the forwarding-element program and annotations into a different programming language that incorporates non-deterministic choice based on the assumptions regarding control plane behavior (pg. 283 col. 1 par. 1-5, SDN application may be verified using VeriCon tool which takes SDN applications written in CSDN language which allows the network to be treated as a guarded command program where guards model controller and switch events. allowing non-deterministic aspects of networks where switch events/behaviors can be triggered if the switch includes a matching rule in the flow table to be handled (CSDN programming language incorporates non-deterministic choice based on the assumptions regarding control plane behavior). As Beckett teaches annotating a SDN application and using the annotated SDN application to verify the program and assumptions, Bosshart teaches that SDN applications may be written in P4 programming language and may be translated/compiled into other languages for use by different hardware/software platforms, and Ball teaches that the VeriCon tool may verify SDN applications when they are in the CSDN programming language which incorporates non-deterministic choice based on the assumptions regarding control plane behavior, it is obvious that SDN application written in the P4 programming language may be annotated with assumptions regarding control plan behavior and translated into CSDN language used by the software platform having the VeriCon tool so that the program and assumptions may be verified using the VeriCon tool.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beckett and Bosshart such that the forwarding-element program and annotations are translated into a different programming language that incorporates non-deterministic choice based on the assumptions regarding control plane behavior so the program and assumptions may be verified, as conceptually taught by Ball, to create translating the forwarding-element program and annotations into a different programming language that incorporates non-deterministic choice based on the assumptions regarding control plane behavior, because these modifications allow for an effective method of verifying the program and assumptions, which is desirable as it helps ensure that the program is operating correctly/as intended thereby helping prevent errors from occurring.

As per claim 2, Beckett further teaches: wherein the forwarding-element program specifies a set of tables to be executed by the data plane circuit, wherein the set of tables is populated by the control plane (pg. 91 col. 2 pars. 1-2, pg. 92 col. 1 pars. 3-4, col. 2 par. 2, application/forwarding element program maintains forwarding tables for switches/tables mapping destinations to output ports and data planes/control plane provides paths/destinations-output ports (specifies a set of tables to be executed by the data plane circuit, wherein the set of tables is populated by the control plane).).

As per claim 3 Beckett further teaches: wherein for each table in the set of tables, a set of actions is specified in the forwarding-element program based on whether a match is found in the table (pg. 92 col. 1 par. 3-col. 2 par. 5, MAC application/forwarding element program maintains tables mapping destinations to output ports in installs rules (specifies set of actions) based on matching on packet destination and input port to forward packets according to this table/based on match found in table.).

As per claim 4, Beckett further teaches: wherein particular assumptions regarding control-plane behavior are assumptions regarding whether a match is found in a particular control-plane-populated table (pg. 92 col. 2 pars. 1-5, assertions/assumptions relate the state of the MAC table stored at the controller to paths in the network/regard whether match is found in particular control-plane populated table.).
Beckett does not explicitly state, however Ball teaches:
wherein the set of non-deterministic choices reflect the different actions in the set of actions for the particular table (pg. 282 col.2 par. 2, pg. 283 col. 1 par. 3, non-deterministic aspects of networks where switch events can be triggered if the switch includes a matching rule in the flow table/non-deterministic choice reflect different actions in actions of table.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the set of non-deterministic choices reflect the different actions in the set of actions for the particular table, as conceptually taught by Ball, into that of Beckett and Bosshart, because these modifications allow for an effective method of verifying the program and assumptions, which is desirable as it helps ensure that the program is operating correctly/as intended thereby helping prevent errors from occurring.

As per claim 5, Beckett and Bosshart do not explicitly state, however Ball teaches: wherein the translation and verification are performed before the tables are populated by the control plane (pg. 282 col. 2 par. 2, pg. 283 col. 1 par. 3-col. 2 par. 3 control program in CSDN code (translated program from claim 1) may be verified before execution and during execution controller program/control plane adds a flow entry to tables directing switches how to handle similar packets in the future, as the program is translated into CSDN code for verification and verification may occur before execution, and as the program/control plan adds entries to tables/populates tables during execution, it is obvious that the translation and verification may be performed before the tables are populated by the program/control plane.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the translation and verification are performed before the tables are populated by the control plane, as conceptually taught by Ball, into that of Beckett and Bosshart, because these modifications allow for an effective method of verifying the program and assumptions, which is desirable as it helps ensure that the program is operating correctly/as intended during execution thereby helping prevent errors from occurring.

As per claim 6, Beckett and Bosshart do not explicitly state, however Ball teaches: wherein the correctness of the received forwarding-element program depends on the values used to populate, by the control plane, the tables specified in the forwarding-element program (pg. 282 col. 2 par. 2, pg. 283 col. 1 par. 3-col. 2 par. 3 content of flow tables/values used to populate tables specified in forwarding element program may change and switch event then violates invariant and VeriCon catches these errors during verification (correctness/verification of program depends on content of flow tables/values used to populate tables specified by program).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the correctness of the received forwarding-element program depends on the values used to populate, by the control plane, the tables specified in the forwarding-element program, as conceptually taught by Ball, into that of Beckett and Bosshart, because these modifications allow for an effective method of verifying the program and assumptions, which is desirable as it helps ensure that the program is operating correctly/as intended during execution thereby helping prevent errors from occurring.

As per claim 7, Beckart and Bosshart do not explicitly state, however Ball teaches: wherein the different programming language is guarded command language (GCL) (pg. 283 col. 1 par. 3, pg. 287 col. 2 pars. 2-6, SDN program written in CSDN may be a guarded command program using Dijkstra’s weakest/liberal precondition calculus, originally invented for specifying the meaning of guarded commands, as the program may be a guarded command program using Dijkstra’s precondition calculation invented for specifying guarded commands it is obvious that the different programming language may be guarded command language.).

As per claim 8, Beckett does not explicitly state, however Bosshart teaches: wherein the data-plane program is programmed in the P4 language (pg. 88 col. 1 par. 1-2, col. 2 par. 2-pg. 89 col. 1 par. 5, SDN application may be written in P4 programming language providing a level of abstraction for programming for the network and providing a general interface between controller and switches).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the data-plane program is programmed in the P4 language, as conceptually taught by Bosshart, into that of Beckett because these modifications allow for the SDN application/program to be written in the P4 programming language, which is desirable as it increases the usability of the program as P4 language provides abstraction for programming the network and serves as an interface between the controller and switches, thereby helping to ensure that the network operates as programmers intend.

As per claim 9, Beckett does not explicitly state, however Bosshart teaches wherein translating the received forwarding-element program comprises: 
parsing the received forwarding-element program to identify a set of variables in the forwarding-element program (pg. 90 col. 1 par 6-col. 2 par. 2, pg. 91 col.1 par. 6-pg. 92 col. 1 par. 2, P4 program is parsed to determine headers/header type and header has specified format/type and has constraints on value ranges and variable fields (header is variable).); and 
identifying, for the different programming language, the corresponding type of each variable in the set of variables to apply in translating the forwarding-element program (pg. 90 col. 1 par 6-col. 2 par. 2, pg. 91 col.1 par. 6-pg. 92 col. 1 par. 2, headers have specified format/type and constraints on value ranges and variable fields, and P4 program is parsed to determine headers/header type (identify type of variable).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add parsing the received forwarding-element program to identify a set of variables in the forwarding-element program; and identifying, for the different programming language, the corresponding type of each variable in the set of variables to apply in translating the forwarding-element program, as conceptually taught by Bosshart into that of Beckett because these modifications allow for the SDN program/control program/P4 program to be translated into other languages so that it may be implemented/used, which is desirable as it increases the usability of the program by allowing it to be translated to different languages required for use on different platforms thereby allowing the program to be used by different platforms.

As per claim 10, while Beckett teaches annotating a control program/application/forwarding element program with assertions to verify the data-plane, and further teaches that the control program/application is a software defined networking/SDN application (ex: pg. 91 col. 1 pars. 1-2), it does not explicitly state that the program may be translated, and as such does not explicitly state, however Bosshart teaches:
wherein translating the received forwarding-element program comprises translating assumptions included in the received forwarding-element program into a set of assumptions in the different programming language (pg. 88 col. 1 par. 1-2, col. 2 par. 2-pg. 89 col. 1 par. 5, SDN application may be written in P4 programming language providing a level of abstraction for programming for the network and providing a general interface between controller and switches, and which a compiler turns into a target dependent program for use (translates into different programming language for target dependent program). As the P4 program/SDN is turned into a target dependent program for use/translated into another/different programming language, and Beckett teaches that the SDN program may be annotated with assumptions, it is obvious that the translation of the program may include the translation of the assumption annotated into the program as they are included in the program being translated.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein translating the received forwarding-element program comprises translating assumptions included in the received forwarding-element program into a set of assumptions in the different programming language, as conceptually taught by Bosshart into that of Beckett because these modifications allow for the SDN program/control program/P4 program to be translated into other languages so that it may be implemented/used, which is desirable as it increases the usability of the program by allowing it to be translated to different languages required for use on different platforms thereby allowing the program to be used by different platforms.

As per claim 16, while Beckett teaches generating verification conditions for a SDN program (ex: pg. 93 col. 1 par. 4, pg. 94 col. 1 pars. 3-4, verification conditions for program are generated), it does not explicitly state that the verification conditions correspond to both the received SDN program and the translated program, and as such does not explicitly state, however Ball teaches:
wherein using the translated program to verify the correctness of the forwarding-element program comprises generating a set of conditions corresponding to both the received forwarding-element program and the translated program, the set of conditions being evaluated to verify the correctness of the received data-plane program (pg. 283 col. 1 pars. 5, VeriCon receives CSDN program and generates verification conditions (generate set of conditions evaluated to verify correctness of received data-plane program). As Beckett teaches generating verification conditions to verify a SDN program/data plane program, and Bosshart teaches translating the program for use in other platforms, and Ball teaches a platform that includes the VeriCon tool which verifies the program and that the verification includes generating verification conditions/set of verification conditions that correspond to both the received program and the translated program, as the conditions are generated for the translated program created based on the received program, and that the conditions are evaluated to verify the correctness of the received data-plane program.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein using the translated program to verify the correctness of the forwarding-element program comprises generating a set of conditions corresponding to both the received forwarding-element program and the translated program, the set of conditions being evaluated to verify the correctness of the received data-plane program, as conceptually taught by Ball, into that of Beckett and Bosshart because these modifications allow for an effective method of verifying the program and assumptions, which is desirable as it helps ensure that the program is operating correctly/as intended thereby helping prevent errors from occurring.

As per claim 17, Beckett and Bosshart do not explicitly state, however Ball teaches: wherein the set of conditions is a weakest set of conditions that are sufficient to insure that no assertions included in the translated program fail (pg. 283 col. 1 par. 5-col. 2 par. 3, pg. 285 col. 2 par. 1, pg. 287 col. 2 pars. 2-3, pg. 289 col. 1 par. 2, verification conditions/set of conditions is generated using weakest conditions for execution of command without failure (weakest set of conditions sufficient o insure no assertions included in translated program fail).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the set of conditions is a weakest set of conditions that are sufficient to insure that no assertions included in the translated program fail, as conceptually taught by Ball, into that of Beckett and Bosshart because these modifications allow for an effective method of verifying the program and assumptions, which is desirable as it helps ensure that the program is operating correctly/as intended thereby helping prevent errors from occurring.

As per claim 18, Beckett and Bosshart do not explicitly state, however Ball teaches: wherein the correctness of the data-plane program is verified using a satisfiability modulo theory (SMT) solver (pg. 292 col. 1 par. 3, SMT solvers may be used to complete verification (correctness of data plane program is verified using SMT solver).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the correctness of the data-plane program is verified using a satisfiability modulo theory (SMT) solver, as conceptually taught by Ball, into that of Beckett and Bosshart because these modifications allow for an effective method of verifying the program and assumptions, which is desirable as it helps ensure that the program is operating correctly/as intended thereby helping prevent errors from occurring.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan Beckett et al. (herein called Beckett) “An Assertion Language for Debugging SDN Applications” (2014), P. Bosshart et al. (herein called Bosshart) “Public Review for Programming Protocol-Independent Packet Processors” (2014), and Thomas Ball et al. (herein called Ball) “VeriCon: Towards Verifying Controller Programs in Software-Defined Networks” (2014) in further view of Yangyang Wang et al. (herein called Wang) “A tool for tracing network data plane via SDN/OpenFlow” (February 2017).

As per claim 11, while Beckett, Bosshart and Ball teach that data plane program may be translated, executed, and verified, and that execution includes executing tables and actions, they do not explicitly state that data plane programs may be traced and as such do not explicitly state, however Wang teaches: 
wherein translating the received data-plane program further comprises adding variables in the translated program that track the execution of tables and actions to be used in verifying the correctness of the forwarding-element program (pg. 3 par. 2-4, pg. 4 par. 5-pg. 5 par. 3, SDN applications/data plane programs may be traced by adding breakpoints/modify or install entries to data plane/etc. so that flow table/matched entries are looked up and trace information is returned to probe host (add variables in translated program tracking execution of tables and actions to be used in program verification).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beckett, Bosshart and Ball such that the data plan program/forwarding element program is traced, as conceptually taught by Wang, to create wherein translating the received data-plane program further comprises adding variables in the translated program that track the execution of tables and actions to be used in verifying the correctness of the forwarding-element program, because these modifications allow for an effective and efficient method of obtaining program information to be used to verify that the program is operating correctly, which is desirable as it helps ensure that the program will execute as intended and helps find and correct bugs that may occur in the program.

As per claim 12, Beckett, Bosshart and Ball do not explicitly state, however Wang teaches
wherein added variables that track the execution of a table record at least one of (i) whether the table was reached, (ii) which values were read by the table, (iii) whether the packet hit or missed, (iv) which action was executed, and (v) which action data was supplied to the action (pg. 4 par. 5-pg. 5 par. 3, trace information may include actions of matched flow entry, switch ID, input port, timestamp, flow entry miss, etc.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein added variables that track the execution of a table record at least one of (i) whether the table was reached, (ii) which values were read by the table, (iii) whether the packet hit or missed, (iv) which action was executed, and (v) which action data was supplied to the action, as conceptually taught by Wang, into that of Beckett, Bosshart and Ball, because these modifications allow for obtaining program information to be used to verify that the program is operating correctly, which is desirable as it helps ensure that the program will execute as intended and helps find and correct bugs that may occur in the program.

As per claim 13. Beckett, Bosshart and Ball do not explicitly state, however Wang teaches:
wherein the added variables are used to trace the operations of the received forwarding-element program (pg. 3 par. 2-4, pg. 4 par. 5-pg. 5 par. 3, SDN applications/data plane programs may be traced by adding breakpoints/modify or install entries to data plane/etc. so that flow table/matched entries are looked up and trace information is returned to probe host (add variables in program to trace operations of program).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beckett, Bosshart and Ball such that the data plan program/forwarding element program is traced, as conceptually taught by Wang, to create wherein the added variables are used to trace the operations of the received forwarding-element program, because these modifications allow for an effective and efficient method of obtaining program information to be used to verify that the program is operating correctly, which is desirable as it helps ensure that the program will execute as intended and helps find and correct bugs that may occur in the program.

As per claim 14, while Ball teaches verifying the data plan program/forwarding-element program, and further teaches providing the topology and events that violate the properties/caused a failure to verify the program (ex: pg. 283 col. 2 par. 2), it does not explicitly state that the topology and events may be provided via trace data and as such does not explicity state, however Wang teaches: wherein verification program further comprises a set of instructions for: 
displaying, when a forwarding-element program fails verification, a trace of the operations that caused the failure, the trace of operations based on the added variables (pg.3 par. 2, pg. 5 pars. 1-2, pg. 12 par. 2, trace information returned includes matched flow table entries, switch ID’s etc. (display trace of operations). As Ball teaches providing the topology and events that caused the failure and Wang teaches providing trace information of operations it is obvious that the trace of the operations that caused the failure of Ball would be provided, and as the trace is obtained using the added variables, as seen above, it is obvious that the trace of operations is based on the added variables.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beckett, Bosshart and Ball such that the data plan program/forwarding element program is traced, as conceptually taught by Wang, to create displaying, when a forwarding-element program fails verification, a trace of the operations that caused the failure, the trace of operations based on the added variables, because these modifications allow for an effective and efficient method of obtaining program information to be used to verify that the program is operating correctly, which is desirable as it helps ensure that the program will execute as intended and helps find and correct bugs that may occur in the program.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan Beckett et al. (herein called Beckett) “An Assertion Language for Debugging SDN Applications” (2014), P. Bosshart et al. (herein called Bosshart) “Public Review for Programming Protocol-Independent Packet Processors” (2014), and Thomas Ball et al. (herein called Ball) “VeriCon: Towards Verifying Controller Programs in Software-Defined Networks” (2014) in further view of Boucher (US Patent 6,986,130 B1).

As per claim 15, while Bosshart teaches that a compiler may be used to translate the program, as seen in the rejection of claim 1 above, it does not explicitly state that the compiler may inline the program and as such does not explicitly state, however Boucher teaches:
wherein translating the received forwarding-element program comprises inlining the received forwarding-element program to eliminate at least a set of procedure calls and generate a single piece of translated code that fully captures the semantics of the received forwarding-element program (col. 1 lines 25-45, compilers may inline programs which removes calls and replaces them with lines of code in order to represent the original code/program in an efficient form. As Bosshart teaches using a compiler to translate the forwarding element program, it is obvious that the compiler may inline the forwarding element program removing/eliminating calls/procedure calls and replacing them with lines of code (generate single piece of translated code) that efficiently represents the original code/program in an efficient form (fully captures semantics of forward element program).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein translating the received forwarding-element program comprises inlining the received forwarding-element program to eliminate at least a set of procedure calls and generate a single piece of translated code that fully captures the semantics of the received forwarding-element program, as conceptually taught by Boucher, into that of Beckett, Bosshart, and Ball, because these modifications allow for a method of optimizing the program such that the program is more efficient and the execution time and size of the calls are reduced, which is desirable as it increases the efficiency of the program and saves time during execution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653.  The examiner can normally be reached on Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS M SLACHTA/           Examiner, Art Unit 2193